Citation Nr: 1234668	
Decision Date: 10/05/12    Archive Date: 10/12/12

DOCKET NO.  09-25 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  

2. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Mac, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from April 1974 to April 1994.  
	
This case is before the Board of Veterans' Appeals (Board) on appeal from a rating decision in August 2008 by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in August 2008, a statement of the case was issued in February 2009, and a substantive appeal was timely received in March 2009.  

A review of the Virtual VA paperless claims processing system reveals documents that are either duplicative of the evidence of record or are not pertinent to the present appeal.  

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

1. Given the time period during which the Veteran was assigned to serve in Somalia and the type of incidents he reported that were stressful, resolving all reasonable doubt in favor of the Veteran, this information is sufficient to corroborate that the Veteran was exposed to life-affecting stressors to include fear of hostile military activity. 

2. The Veteran has been diagnosed as having PTSD. 



CONCLUSION OF LAW

The criteria for entitlement to service connection for PTSD have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  38 U.S.C.A. 
§§ 5103(a), 5103A; 38 C.F.R. § 3.159.

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  The notification requirements are referred to as Type One, Type Two, and Type Three, respectively.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Since the claim is resolved in the Veteran's favor, compliance with the VCAA is moot.

Legal Criteria

Eligibility for a PTSD service connection award requires that three elements must be present according to VA regulations: 

(1) medical evidence diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); 

(2) credible supporting evidence that the claimed inservice stressor actually occurred; and 

(3) a link, established by medical evidence, between the current symptoms and the claimed inservice stressor. 

38 C.F.R. § 3.304(f).  See Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  The diagnosis of a mental disorder must conform to the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV), and be supported by the findings of a medical examiner.  See 38 C.F.R. § 4.125(a). 

In adjudicating a claim for service connection for PTSD, VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the service member served, the service member's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a). 

Effective July 13, 2010, VA amended 38 C.F.R. § 3.304(f) by liberalizing, in certain circumstances, the evidentiary standards for establishing the occurrence of an in-service stressor for veterans without documentation of having engaged in combat with the enemy.  See 75 Fed. Reg. 39,843 -39,852 (effective July 13, 2010).  Previously, VA was required to undertake extensive development to determine whether a Veteran actually experienced the claimed in-service stressor and lay testimony, by itself, was not sufficient to establish the occurrence of the alleged stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Instead, credible supporting evidence of a corroborated in-service stressor was required.  Credible supporting evidence was not limited to service department records, but could be from any source.  See YR v. West, 11 Vet. App. 393, 397 (1998); see also Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  Further, credible supporting evidence of the actual occurrence of an in-service stressor could not consist solely of after-the-fact medical nexus evidence.  See Moreau, 9 Vet. App. at 396. 

The amended version of 38 C.F.R. § 3.304(f)(3) eliminated the need for stressor corroboration in circumstances in which the service member's claimed in-service stressor is related to "fear of hostile military or terrorist activity."  Specifically, the amended version of 38 C.F.R. § 3.304(f)(3) states: 

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 

See 38 C.F.R. § 3.304(f)(3) (codified in 75 Fed. Reg. 39,843 -39,852).  The Veteran in this case receives consideration under the amended version of 38 C.F.R. 
§ 3.304(f) because his claim was appealed to the Board prior to July 13, 2010, but not decided by the Board as of July 13, 2010. 

Analysis

Initially, the Board notes the Veteran was awarded The Air Force Achievement Medal for outstanding achievement from December 14, 1992 to March 15, 1993, in performing his duties as a Fire Chief while he was deployed to the Mogadishu International Airport in Somalia with the 362nd Tanker Airlift Element.  Personnel records show that during this period the Veteran was deployed in support of operation "Restore Hope" as an Assistant Chief of Operations whereby he ensured a quality fire protection mission was provided in Kismayu, Somalia.  

In a stressor statement received in February 2008, the Veteran claimed witnessing a vehicle carrying Belgian troops coming under attack and being blown up while he was supporting operation "Just Cause" at the Mogadishu Airport in Somalia in February 1993.  In July 2008, the Veteran stated that when he was in Kismayu, Somalia in January 1993 he unearthed dead bodies while putting out a tree fire.  He stated that this incident along with the men killed in the troop carrier haunts him as he was helpless and unable to assist the victims.  In a statement in August 2011, the Veteran asserted that he had a fear for himself and his subordinates due to constant hostile military and terrorist threats while serving in Somalia.  The Veteran submitted a newspaper article dated in December 1992 which discussed that US and Belgian Forces landed in Somalia.  The article indicated that several local employees in Kismayu had been tortured and killed by warring factions.  The Veteran also submitted a newspaper article dated in January 1993 indicating that the US Army was investigating the killing of a British relief official in the southern port of Kismayu and the discovery of 15 bodies in a grave outside the city.  The article indicated that there was a massacre in Kismayu just before the American troops landed in Mogadishu in December 1992.  In this regard, the Board finds that the Veteran's stressors, while not totally verified, are related to his being in a war zone or hostile territory.  Given the time period during which he was assigned to Somalia and the type of incidents he reported that were stressful, the Board finds this information is sufficient to corroborate that he was exposed to significant, life-affecting stressors including fear of hostile military activity.  See Pentecost v. Principi, 16 Vet. App. 124 (2002) and 38 C.F.R. § 3.304(f)(3).  After review of the evidence the Board finds that service personnel records and the historical information concerning the Veteran's service establish that he served in a hostile area.  As his stressors are consistent with service in a hostile territory, the Board finds no further verification of the Veteran's stressors are necessary. 

The Veteran's service treatment records are silent as to any diagnosis of a psychiatric disorder, to include PTSD, during service.  After service, the medical evidence consists of private and VA medical records dated from 2007 to 2011.  These records show a diagnosis of PTSD and depressive disorder.  In July 2009, the Veteran's treating VA psychiatrist provided a diagnosis per the DSM IV criteria based on the Veteran's experiences in Somalia.  In August 2011, the Veteran's treating VA psychologist indicated that the Veteran's PTSD symptoms stem from his exposure to traumatic experiences in Kismayu, Somalia.  

The record presents a valid diagnosis of PTSD by the Veteran's treating VA psychiatrist in July 2009 and treating VA psychologist in August 2011 based on his stressful experiences in Somalia.  As the Veteran asserts that he had fear of hostile military or terrorist activity in Somalia it is reasonable to construe that he related this fear to doctors who have been providing ongoing psychiatric treatment.  Therefore by all apparent indication, VA examiners based the PTSD diagnosis on the Veteran's stressful experiences in Somalia, to include fear of hostile military or terrorist activity.  Applying the dictates of the newly revised regulation on establishing service connection for PTSD due to concern for hostile military or terrorist activity, the requirements for entitlement to that benefit are demonstrated.  As the weight of the evidence is in favor of a conclusion that the Veteran's PTSD is related to service and resolving reasonable doubt in his favor, the Board concludes that the criteria for service connection for PTSD have been met.  38 U.S.C.A. 
§§ 1110, 1131, 5107(b); 38 C.F.R. § 3.304(f). 

The Board notes that the Veteran has been diagnosed as having depressive disorder.  However, the Veteran's claim encompasses all of his diagnosed psychiatric disabilities.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In light of the fact that the Board is granting service connection for PTSD, which is rated under the same General Rating Formula for Mental Disorders (38 C.F.R. § 4.130 , Diagnostic Codes 9201-9440), as are the other diagnosed psychiatric disorders, a separate discussion of the Veteran's psychiatric disorders other than PTSD is unnecessary.  See DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM), 32 (4th ed.) (1994) (DSM IV); 38 C.F.R. §§ 4.125, 4.130; see also Amberman v. Shinseki, 570 F.3d 1377 (Fed. Cir. 2009) (regarding whether separate ratings would ever be warranted for variously diagnosed psychiatric disabilities).  


ORDER

Service connection for PTSD is granted. 


REMAND

The rating decision in August 2008 in part denied entitlement to a TDIU.  In August 2008, the Veteran filed a notice of disagreement with the determination that he is not entitled to a TDIU.  He asserted that he has been unable to maintain any form of gainful employment due to his stressful experiences in Somalia.  Along with the notice of disagreement the Veteran submitted a letter from his treating VA psychologist dated in July 2008 who was of the opinion that the Veteran was unemployable due to his PTSD.  

As a statement of the case has not been issued for the TDIU claim, the Board is required to remand it.  Manlicon v. West, 12 Vet. App. 238 (1999).


Accordingly, the case is REMANDED for the following action:

Furnish the Veteran a statement of the case as to the issue pertaining to a TDIU.  In order to perfect an appeal of this claim, the Veteran must still timely file a substantive appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


